Citation Nr: 1759039	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-13 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating greater than 10 percent for dermatophytosis.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

Janet Alexander, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim for a disability rating greater than 10 percent for dermatophytosis. 

In March 2015 and November 2016 the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  In November 2017, the Veteran's representative submitted additional evidence in conjunction with the Veteran's claim, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected dermatophytosis is more disabling than currently evaluated.  In a February 2013 VA medical examination, the VA medical examiner indicated that the Veteran began suffering from skin lesions with toe nail involvement in 1967.  He observed that since leaving military service the Veteran's skin problem has been chronic and has never resolved.  The VA examiner diagnosed the Veteran with dermaphytosis and noted that he has had a constant or near constant use of topical medications including nystain cream, ketoconazole and loprox.  Since the VA examination, the Veteran's private treatment records indicate that he has been treated by oral-antifungals in an attempt to alleviate his skin condition.

In March 2015 and November 2016, the Board remanded the claim to afford the Veteran a more recent VA examination.  However, the Veteran has indicated he does not wish to attend any VA examinations.  See July 2017 correspondence.  Although the Veteran is unwilling to attend any more VA examinations, a question remains as to the nature of the Veteran's treatment.  Therefore, although the Board regrets the delay in remanding this claim again, it finds that an addendum medical opinion is necessary to clarify whether the Veteran's use of oral antifungal medication is a form of systemic therapy like or similar to the use of corticosteroids or immunosuppressive drugs.

Additionally, the treatment note of October 2017 from Advanced Care Foot and Ankle was reviewed and associated with the Veteran's claim.  A review of the record indicates that the complete medical file from the Veteran's private dermatologist and private podiatrist has not been obtained.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any assistance necessary from the Veteran, obtain and associate with the file all outstanding records for his skin disorder specifically to include the Veteran's complete treatment records from Advanced Care Foot and Ankle. 

2. After the above development has been accomplished, send the Veteran's complete file, including a copy of this remand, to an appropriate medical professional for an addendum opinion.  Following a review of the claims file the examiner is asked to describe each diagnosis outlined in the records related to the Veteran's skin disorder and discuss the functional impact of each diagnosis both individually and in combination.  The examiner is also asked to furnish an opinion with respect to the following questions:

a) Was the Veteran's use of oral antifungal medication a form of systemic therapy like or similar to the use of corticosteroids or immunosuppressive drugs? 

b) Was the Veteran's extensive use of topical creams a form of systemic therapy like or similar to the use of corticosteroids or immunosuppressive drugs?

c) Was the Veteran's use of oral antifungal medication in conjunction with topical creams a form of systemic therapy like or similar to the use of corticosteroids or immunosuppressive drugs?

3. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

